918 F.2d 185
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.FOUR SEASONS SOLAR PRODUCTS CORPORATION a New Yorkcorporation, Four Seasons, Greenhouses ofCalifornia, Inc., a Californiacorporation, Plaintiffs-Appellees,v.CALIFORNIA SOLARIUMS, INC., a California corporation,California Solarium Products, Inc., a Californiacorporation, Defendants,andMacel Connie Ippolito, and Carmelo Ippolito, Defendants-Appellants.
No. 90-1285.
United States Court of Appeals, Federal Circuit.
Sept. 13, 1990.
ORDER

1
Upon receipt of the notice of the filing of a petition for relief under Chapter 11 of the Bankruptcy Code,

IT IS ORDERED THAT:

2
The appeal of California Solariums, Inc. and California Solarium Products, Inc. is dismissed without prejudice to reinstatement within 30 days after the stay is lifted or the bankruptcy proceedings is completed.  Fed.Cir.R. 47.12.